OFFICE   OF   THE   ATTORNEY    GENERAL   OF   TEXAS
                                   AUSTIN



i




    Honorable R. C. Yilaon
    County Auditor
    on? county
    Palllpe,
           Teas

    Dear Sir:




                                                      rtatod therein,
    i.8as iollowt
                                            emu, Qray County
                                             e vould like to knov
                                              06n legelly bo paid

                           , Vernon~s Antmtrtod Civil Statutea,
                           loner8' court or 6ll.q  oounty v1thl.nthe
                            body oiany inomporated elty or tom
                             opriete ?unda Sor the pro6eoution    of
                              vodeat oontrol vork contemplatedby
                             oa vlth State and Federal authorltier
    to mploy labor and to purehse and povlde wppllea requ5md
    for the efie&iVe   roaeoution   O? thtsl vork.   SeotlOn 7 OP fhir
    Statute (Art. 192bP expressly prov&dea that no bounty Is to be
    oolleated fromenyoowty      or other.8ow?ce foranimals tekenby
    huntera or t~ppere operating under the dot. It is apparent
    that Artlole 192b has no applio&tion to the question under oon-
    sideration.
Honomblo R. C. Wilson, Page 2


           sine0 the npe81 of APt101wl 192 elm3192a, Vomon'8
Aaaotated Civil statuter, by tha 41st LeglrlatuPe,there b88
been no gener81 8tstuts euthmlslag the paJaunt of a bounty on
volvea or ooyotes. Bowwr, thers are aov 8ewrnl speaI81 rtat-
uter auttroriring    the Caml88icmerr ' Cmrtr of 8aId oountier to
pay bounties    for the ertermlmtlon of volvoo, aoyotea, pouket
~o$zw&         other prechtary lnlamlr, but nom of them 8pply to
              . Stated Uffmntly,      we h8ve been unable to ftnd
any rktute authorlringOny County to p8 8 bount en volve8
or ocvyoteradl in the sbson~e of 8uoh rtaiutory au?bwlty, the
Comnl881-8         omrt of said county ounaot Zeg8lly pay a bounty
Sor the oxterminatfonof volver or ooyotes. It 18 eImentary
that a Coamf88loner8~Court has only ouch authority a8 La given
by the Cormtitutlon8ad the Matutes, either expmr8ly or by
neoe8811'J' bplioaflon.
           we d4reot youP attention to Artiole 190, v. A, c. s.,
vhLoh8peaLiioa~ya~~~isedtbeCcllrPi88lonero' CouPtofany
oounty to pnrobnse the aeobsrory polraar;and aacramrler rewired
by ths cltlams of the ocnmty rc@ the
ooyote8, gophers and may other JlMQd
rtatuteha8   notbeenrepe8led,8od la
aon8truedbythl8 afflee in our Oplnf0n~o.
vhIahl8 lnolored foryow ooWenleXM0.
          s oIfliMillyamsvarIag       que8tIm, ni3abew itsated,
            onerr~ Court at @z-a Quatydbbs n&haY*tbelegrl
the coaml88p"
aeimrlty  to pay beunfie8 for   0 ext~tlonofvolve8      or oey-
otes tn said G0unty.

                                   Yours wry truly
                              AlWXMEYGRNERALOFzIB(1cJ


                                              me11    UillIars
                                                     A8elatnnt
AU rio
Rll8.

                                   ,, -,,,.,-(,